J-A12031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOHN BROWN                                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                        Appellant              :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    GEORGE GAYDOS, AN INDIVIDUAL,              :   No. 1132 WDA 2021
    T/D/B/A GAYDOS CONSTRUCTION                :

               Appeal from the Judgment Entered April 16, 2021
       In the Court of Common Pleas of Allegheny County Civil Division at
                          No(s): No. GD18-006991


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

CONCURRING/DISSENTING MEMORANDUM BY McCAFFERY, J.:

FILED: JULY 5, 2022

        I agree with the Majority’s determination that the trial court erred in

granting summary judgment in favor of Defendant based on employer

immunity as set forth in Section 303(a) of the Workers’ Compensation Act

(WCA).1 See Majority Memorandum at 11.                 As the Majority cogently

determines, the record contains a genuine issue of material fact concerning

whether Defendant was Plaintiff’s “employer” since he “did not directly employ

Plaintiff and he did not exert exclusive control over ACS[.]” Id. However, I

disagree with the Majority’s disposition of Plaintiff’s second claim, concerning

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   77 P.S. § 481(a).
J-A12031-22



the co-employee immunity provision set forth in Section 205 of the WCA.2 I

conclude that under the facts presented here, the question of whether

Defendant is immune from liability as Plaintiff’s co-employee is a jury

question. Therefore, because I would reverse the court’s ruling in toto and

remand for trial, I respectfully concur and dissent.

        When an injury is compensable under the WCA, Section 205 provides

immunity from liability to co-employees whose negligent actions caused the

claimant’s injuries, so long as the injury occurred while the co-employees were

“in the same employ” as the injured claimant.3      77 P.S. § 72. See Apple v.

Reichert, 278 A.2d 482, 485 (Pa. 1971) (explaining the WCA is “clearly

phrased to protect all co-employes in all situations where negligent conduct

of one employe may cause injury to a fellow employe, provided only that the

injury in question is one that is compensable under the Act.”). As the Majority

aptly observes, the term “co-employee” under the Act may include managers,

executives, and even those who have an ownership interest in the employer.

See Majority Memo. at 13.

        Nonetheless,

        [t]he mere fact that both parties held positions of employment
        with the same employer at the time of the accident is not sufficient
____________________________________________


2   77 P.S. § 72.

3 Section 205 provides an exception for “intentional wrong[s]” — thus, co-
employees cannot claim immunity from a civil action if they intentionally
caused the claimant’s injuries. See 77 P.S. § 72. Plaintiff does not contend
that Defendant committed an “intentional wrong” in the present case.


                                           -2-
J-A12031-22


      to show that they were in the same employ at the time of the
      accident. Rather, the act or omission must occur while both
      employees are in the performance of their duties as employees.
      In order to establish immunity under the [WCA], the defendant is
      required to establish that [their] act or omission occurred while
      [they were] in the same employ as the plaintiff, that is, in the
      course of [their] performance of duties for the employer.

Bell v. Kater, 943 A.2d 293, 297–98 (Pa. Super. 2008) (citations and

quotation marks omitted).

      Here, the Majority concludes that “the evidence of record shows

Defendant was acting ‘in the course of [his] performance of duties for’ ACS on

. . . the date Plaintiff sustained his injuries” based upon the Defendant’s

deposition testimony that: (1) he brought the skid loader to that ACS job site

on the morning of the accident “with the intention that he would personally

operate [it] to assist in completing the ACS paving project[;]” (2) he left the

skid loader at the site and went to “pay a vendor” for materials; and (3) he

returned to the job site immediately after the accident. Majority Memo. at 15.

The Majority also rejects Plaintiff’s argument that he “did not sue Defendant

in his capacity as an ACS worker[,]” characterizing it as “creative pleading”

intended to “circumvent” the requirements of the ACT. Id. at 17. It further

downplays the significant fact that Defendant instructed ACS workers not to

use the skid loader, as well as the fact that the skid loader was owned,

maintained, and insured by Gaydos Construction. Id. at 18-19. Rather, the

Majority found the record was “devoid of evidence showing that Gaydos

Construction was involved with the course of events that gave rise to Plaintiff’s

injuries.” Id. at 19.


                                      -3-
J-A12031-22



      Upon my review, I conclude the record does not “clearly demonstrate[

] there is no genuine issue of material fact and that [Defendant] is entitled to

judgment as a matter of law.” In re Risperdal Litigation, 223 A.3d 633,

639 (Pa. 2019) (citation omitted). Rather, because there is evidence of record

that “would allow a fact-finder to render a verdict in favor of the non-moving

party, then summary judgment should [have been] denied.” Zimmerman v.

Alexander Andrew, Inc., 189 A.3d 447, 452 (Pa. Super. 2018) (citation

omitted).

      First, the cases upon which the Majority relies — where an executive or

manager was found to be immune from civil liability as a co-employee — are

clearly distinguishable on their facts.

      In Jadosh v. Goeringer, 275 A.2d 58 (Pa. 1971), the plaintiff, who was

injured at work while operating a lug cover press filed suit against, inter alia,

the vice president/general manager of the employer, responsible for the

“supervision of operations,” claiming they had been “negligent in condoning

the use of a defective press.” Jadosh, 275 A.2d at 452-53. In determining

the manager was immune from liability under the WCA, the Pennsylvania

Supreme Court first noted that the WCA’s definition of co-employee includes,

inter alia, “[e]very executive officer of a corporation[.]” Id. at 453 (citation

omitted).   Moreover, the Court rejected the plaintiff’s argument that the

statute was unconstitutional because it “insulates a co-worker from liability

without any corresponding financial responsibility placed on” them.       Id. at

454. The Supreme Court opined:

                                      -4-
J-A12031-22


            In our opinion, a provision immunizing fellow employees
      from liability for negligent acts or omissions in the course of their
      employment is consistent with the constitutional provision
      permitting the enactment of a comprehensive scheme of
      workmen’s compensation.         The employee receives economic
      insurance that his employment-related injuries will be
      compensated. He surrenders the right to sue employers or fellow
      employees for negligence, but he no longer need prove
      negligence, his own contributory negligence is no longer a bar,
      and he, too, can no longer be sued for negligence by a fellow
      employee.         Such a comprehensive program is not
      unconstitutional.

Id. at 454–55 (citation omitted).

      In Adams v. U.S. Air, Inc., 652 A.2d 329 (Pa. Super. 1994), the

plaintiff sued his managers for intentional infliction of emotional distress and

interference with contractual relations after they fired him following an internal

investigation, which found he violated company policies. See Adams, 652

A.2d at 330. After concluding there was no evidence the managers acted with

the intent to cause the plaintiff emotional distress or acted “outside the scope

of their authority,” a panel of this Court affirmed the grant of summary

judgment in favor of the managers. Id. at 331. The panel opined:

      [The managers] acted, pursuant to the               duties of their
      employment, to investigate [the plaintiff’s]       activities on the
      employer’s premises and whether they were           violative of [the
      employer’s] policies. For this there can be no     liability against a
      fellow employee.

Id. at 330.

      The Majority also relies upon Vosburg v. Connolly, 591 A.2d 1128 (Pa.

Super. 1991), for the proposition that “a co-owner of a family construction

company [is] a co-employee rather than an employer under the WCA.”



                                      -5-
J-A12031-22



Majority Memo. at 14. In that case, a panel of this Court determined that

while the co-owner could “be characterized as an employee” of the company,

they were, nevertheless, not entitled to immunity because they “committed

an intentional assault” upon the injured employee. Vosburg, 591 A.2d at

1133. Thus, this Court reversed the order granting summary judgment in

favor of the co-owner. Id. However, it is clear from a review of that decision,

that the primary issue was whether or not the injured employee was acting

“with the course of his or her employment” at the time the injury occurred,

which was after the employee had “punched out and retreated to the parking

lot of [the employer] to socialize with fellow workers[.]” Id. at 1129-30.

      None of the cases relied upon by the Majority address the factual

dilemma presented here — where an employee is injured while using a piece

of equipment that is owned, maintained, and insured by a separate sole

proprietorship operated by one of the co-owners. These facts are unlike

those in Jadosh, where the allegedly defective piece of equipment was the

property of the employer, and the plaintiff alleged the manager was negligent

in simply performing their duties for the employer. See Jadosh, 275 A.2d at

452-53.    The same is true of Adams, in which this Court rejected an

employee’s suit against their managers for merely acting “pursuant to the

duties of their employment.” See Adams, 652 A.2d at 330.

      In the case sub judice, however, I conclude there is a genuine issue of

material fact as to whether Defendant was acting within “the same employ”

as Plaintiff at the time of Plaintiff’s injury. See 77 P.S. § 72.

                                      -6-
J-A12031-22



         First, in his deposition, Defendant admitted he owned the skid loader in

question, and that Gaydos Construction “covered the [insurance] policy on

it[.]”    Plaintiff’s Motion for Summary Judgment, 3/3/21, Exhibit 2 at 43.

Contrary to the Majority’s characterization, Defendant did not definitively state

that the skid loader would have been covered by ACS’s insurance if it was

used on an ACS job site. See Majority’s Memo at 19. Rather, Defendant

testified as follows:

         Q. Did [ACS] insure at any time the subject skid loader?

         [Defendant:] Under . . . our basic policy which I do not have in
         front of me, I’m sure that there was some sort of insurance on
         equipment for the contractor’s liability policy for [ACS].

         Q. Do you know as we sit here today if [ACS] listed the subject
         skid loader on that policy?

         [Defendant:] I do not believe it was listed, but it is a tool. [4]

         Q. As we sit here today, do you believe the policy through [ACS]
         insured the subject skid loader?

         [Defendant:] I’m sure there was some sort of coverage for tools
         and equipment on job sites, so I couldn’t tell you for certain. I
         don’t have the policy in front of me.

         Q. So you don’t know?

         [Defendant:] I don’t know.

Plaintiff’s Motion for Summary Judgment, Exhibit 2 at 42-43 (emphasis

added). Defendant further acknowledged that “[t]he skid loader was loaned

to [ACS] for contracting jobs[,]” and stated that he performed the

maintenance on the skid loader himself. Id. at 44, 82 (emphasis added).
____________________________________________


4   I would not categorize a skid loader as a “tool,” similar to a hammer or drill.


                                           -7-
J-A12031-22



       The Majority also emphasizes Defendant’s deposition testimony that he

and his partner agreed “they would each supply their personally owned tools

and equipment as needed for ACS jobs” during ACS’s infancy because the

company did not have sufficient capital to purchase equipment. See Majority

Memo. at 18. However, this purported agreement between the co-owners is

not in writing. Moreover, Defendant acknowledged that he “loaned” the skid

loader to ACS for certain jobs but stated there was “no lease” or “transfer of

money.” Plaintiff’s Motion for Summary Judgment, Exhibit 2 at 44, 47. He

also emphasized that the ACS employees understood he was to be “the sole

operator of that piece of equipment.” Id. at 49.

       Further, we note the Majority presumes Defendant brought the skid

loader to the job site on the morning in question for use on that particular ACS

job.   See Majority Memo. at 15, citing Plaintiff’s Motion for Summary

Judgment, Exhibit 2 at 45; Defendant’s Reply Brief in Support of Summary

Judgment, 3/8/21, Exhibit E-2 at 60. However, I conclude that “fact” is not

clearly borne out in the record. Rather, in his deposition, Defendant testified,

generally, that he had “loaned” the skid loader to ACS for concrete jobs on 15

occasions between April and September of 2016, and that on the morning of

the incident, he arrived early, and then left to “go pay a vendor.”        See

Plaintiff’s Motion for Summary Judgment, Exhibit 2 at 44-45; Defendant’s

Reply Brief in Support of Summary Judgment, Exhibit E-2 at 60.          He also

stated that ACS employees were not to use the skid loader when he was not

there, and “there was other work that could have been done” in his absence.

                                     -8-
J-A12031-22



Defendant’s Reply Brief in Support of Summary Judgment, Exhibit E-2 at 60.

Therefore, in my opinion, the record contains a genuine issue of material fact

as to whether Defendant actually intended to use the skid loader at the job

site on the morning in question. For this reason, too, the court’s entry of

summary judgment was inappropriate.

        The facts presented in this case are significantly different from those in

which a co-owner or manager has been found to be a co-employee, and,

therefore, immune from civil liability under the WCA. Here, the co-owner —

Defendant — operated a separate sole proprietorship, that independently

owned, maintained, and insured the allegedly defective skid loader which

caused Plaintiff’s injuries. Although Defendant may have “loaned” the skid

loader to ACS free of charge, he made it clear that none of ACS’s employees

were to operate it. The Majority insists “a co-employee’s immunity from an

injured worker’s suit at common law is based upon the identity of the

defendant, not the plaintiff’s theory of the defendant’s liability.”

Majority Memo. at 17 (emphasis added; citation omitted). However, here,

Plaintiff’s theory defeats Defendant’s identity as a co-employee.

        Thus, under these facts, I conclude that the determination of whether

Defendant was working “in the course of [his] performance of duties for the

employer[,]”5 ACS, is a question for the jury since Defendant admitted (1) his

sole proprietorship owned, maintained, and insured the skid loader, (2)
____________________________________________


5   See Bell, 943 A.2d at 298.


                                           -9-
J-A12031-22



Defendant loaned the skid loader to ACS for use on job sites, although it is

not clear if he intended to use the skid loader at the job site in question, and

(3) Defendant was the only ACS “employee” permitted to use the equipment,

that he owned, maintained, and insured. Consequently, I would reverse the

order granting ACS Defendant’s motion for summary judgment and remand

for further proceedings.




                                     - 10 -